In the Supreme Court of Georgia



                                 Decided: April 5, 2021


       S20Y0947, S20Y0948. IN THE MATTER OF JOSEPH
                HAROLD TURNER, JR. (two cases).

      PER CURIAM.

     These disciplinary matters are before this Court on two notices

of discipline, both of which seek the disbarment of Joseph Harold

Turner, Jr. (State Bar No. 719482), who has been a member of the

Bar since 1997. The State Bar attempted to serve Turner by mail at

the address listed with the Bar, and subsequently at the same

address personally, but the sheriff filed a return of service non est

inventus. The State Bar then properly served Turner by publication,

pursuant to Bar Rule 4-203.1 (b) (3) (ii). Turner failed to file a notice

of rejection. Therefore, he is in default, has waived his right to an

evidentiary hearing, and is subject to such discipline as may be

determined by this Court. See Bar Rule 4-208.1 (b).

     In Case No. S20Y0947, as deemed admitted, the facts show
that Turner was hired by a client in a civil matter, he subsequently

settled the claim, and the client executed a release. A check for the

settlement funds was issued and deposited by Turner. However,

Turner did not disburse the funds to the client or respond to her

subsequent requests for information or to those from the Bar’s Office

of the General Counsel. Based on this conduct, the Bar concluded

that Turner violated the following Georgia Rules of Professional

Conduct found in Bar Rule 4-102 (d): Rule 1.3, when he failed to act

with reasonable diligence and promptness in disbursing the client’s

settlement funds; Rule 1.4 (a), when he failed to respond to the

client’s inquiries about her settlement funds and his failure to

disburse the funds; Rule 1.15 (I) (c), when he failed to promptly

deliver the client’s settlement funds; Rule 8.4 (a) (4), when he

wrongfully retained the settlement funds; and Rule 9.3, when he

failed to respond to the Office of the General Counsel and the State

Disciplinary Board. The maximum sanction for a violation of Rules

1.3, 1.15 (I) (c), and 8.4 (a) (4) is disbarment; the maximum sanction

for a violation of Rules 1.4 and 9.3 is a public reprimand. Although


                                  2
the Bar notes that Turner has no prior disciplinary history, it cites

no other factors in mitigation of discipline, and it notes in

aggravation of discipline that Turner had a dishonest or selfish

motive and has considerable experience in the practice of law.

     In Case No. S20Y0948, as deemed admitted, the facts show

that the State Bar received notice from Wells Fargo Bank regarding

a withdrawal that caused Turner’s attorney trust account to

overdraw. Turner failed to respond to inquiries concerning the

overdraft from the Bar’s Overdraft Notification Coordinator or to the

Bar’s notice of investigation. Based on this conduct, the Bar

concluded that Turner violated Rule 1.15 (I) (a), when he failed to

maintain complete records for his trust account; Rule 1.15 (II) (b),

when he withdrew funds from his trust account for his personal use,

failed to maintain sufficient funds in his trust account to cover

maintenance fees, and failed to keep records to reflect at all times

the exact balance held for each client or third person; Rule 1.15 (III)

(b) (1), when he failed to properly designate his trust account; Rule

1.15 (III) (e), when he failed to respond to the Notice of Investigation


                                   3
and failed to produce information and records at the request of the

State Disciplinary Board; and Rule 9.3, when he failed to respond to

the Overdraft Notification Coordinator and the State Disciplinary

Board. The maximum sanction for a violation of Rules 1.15 (I) (a),

1.15 (II) (b), 1.15 (III) (b) (1), and 1.15 (III) (e) is disbarment; the

maximum sanction for a violation of Rule 9.3 is a public reprimand.

The Bar notes the same factors in aggravation as it did in Case No.

S20Y0947.

      Having considered the record, we agree that disbarment is the

appropriate sanction in this matter. See In the Matter of Berry, 310

Ga. 158, 159 (848 SE2d 71) (2020) (disbarring an attorney who

violated Rules 1.2 (a), 1.3, 1.4 (a), 1.5 (b), 1.5 (c) (2), 1.15 (I) (a), 1.15

(I) (b), and 8.4 (a) (4), where the attorney failed to maintain records

related to funds that he received for the benefit of his client in

connection with the settlement of her personal injury claim and

misappropriated the funds that he was supposed to remit to a

provider on her behalf); In the Matter of Rambeau, 302 Ga. 367, 369

(806 SE2d 572) (2017) (disbarring attorney who violated Rules 1.3,


                                      4
1.4, 1.15 (I) (b), 1.15 (II) (b), 8.4 (a) (4), and 9.3, where the bank at

which the attorney maintained his trust account twice notified the

Bar that checks written by the attorney were not paid because his

account had insufficient funds to pay the checks and the attorney

failed to respond to the Bar’s Overdraft Coordinator’s request for an

explanation, the Investigative Panel’s notice of grievance, or the

Bar’s notice of investigation); In the Matter of Gorman, 294 Ga. 726,

727 (755 SE2d 746) (2014) (disbarring an attorney who violated

Rules 1.3, 1.4, 1.15 (I) (b), 1.15 (II) (b), 8.4 (a) (4), and 9.3, where the

attorney received settlement checks related to her client’s personal

injury case, deposited the checks into her personal account, and did

not pay her client the client’s share of settlement funds).

Accordingly, it is hereby ordered that the name of Joseph Harold

Turner, Jr., be removed from the rolls of persons authorized to

practice law in the State of Georgia. Turner is reminded of his duties

pursuant to Bar Rule 4-219 (b).

     Disbarred. All the Justices concur.




                                     5